This opinion is subject to administrative correction before final disposition.




                                 Before
                   GASTON, LAWRENCE, and STEWART
                        Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                           Ty C. GILKISON
                     Sergeant (E-5), U.S. Marine Corps
                                 Appellant

                               No. 202000067

                           Decided: 10 February 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judges:
                        John P. Norman (arraignment)
                           Jeffrey V. Munoz (trial)

   Sentence adjudged 10 December 2019 by a general court-martial
   convened at Marine Corps Base Camp Pendleton, California, consist-
   ing of a military judge sitting alone. Sentence in the Entry of Judg-
   ment: reduction to E-1 and confinement for 270 days. 1

                               For Appellant:
                   Lieutenant Daniel O. Moore, JAGC, USN




   1  On 8 June 2020, Appellant filed a timely appeal of the findings and sentence
pursuant to Article 66(b)(1)(A), Uniform Code of Military Justice [UCMJ], 10 U.S.C.
§ 866(b)(1)(A).
                United States v. Gilkison, NMCCA No. 202000067
                              Opinion of the Court

                                 For Appellee:
                              Brian K. Keller, Esq.

                            _________________________

         This opinion does not serve as binding precedent under
               NMCCA Rule of Appellate Procedure 30.2(a).

                            _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




   2   UCMJ arts. 59, 66.


                                       2